Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 27, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00618-CV
____________
 
FRANK CRYSTAL & CO. OF TEXAS, INC., Appellant
 
V.
 
DANIEL V. PERSHA AND BOWEN, MICLETTE & BRITT, INC.,
Appellees
 

 
On Appeal from the
234th District Court
Harris County,
Texas
Trial Court Cause
No. 2009-35351
 

 
M E M O R
A N D U M   O P I N I O N
This appeal
is from an order signed June 24, 2009.  On May 21, 2010, appellant filed a
motion to dismiss the appeal because the case has settled.   See Tex. R.
App. P. 42.1.  The motion is
granted.
 Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
 
Panel consists of Justices Brown, Sullivan, and
Christopher.